       Case: 4:19-cv-00145-DMB-JMV Doc #: 82 Filed: 04/01/21 1 of 1 PageID #: 1305


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

JASON M. SIMS, SR.                                                                           PLAINTIFF

V.                                                                             NO. 4:19-CV-145-DMB-JMV

COAHOMA COUNTY, MISSISSIPPI                                                                 DEFENDANT


                                                      ORDER

          The Court has been advised that a settlement was reached in this case. In light of the

settlement, all pending motions [56][59][70] are DENIED as moot.1

          SO ORDERED, this 1st day of April, 2021.

                                                               /s/Debra M. Brown
                                                               UNITED STATES DISTRICT JUDGE




1
    Should the settlement not be consummated, the motions may be refiled, if appropriate.
